                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

LAYLA CHRISTINA MIHUTI,                              )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:19-cv-01011-JRS-TAB
                                                     )
MID AMERICA CLINICAL LABORATORIES,                   )
LLC,                                                 )
                                                     )
                             Defendant.              )


                            ORDER ON PLAINTIFF’S
                  MOTION TO DISQUALIFY DEFENDANT’S COUNSEL

   I.      Introduction

        This matter is before the Court on Plaintiff Layla Christina Mihuti’s motion to disqualify

Defendant Mid America Clinical Laboratories, LLC (MACL)’s counsel due to an alleged

conflict of interest [Filing No. 14]. Mihuti unilaterally communicated with an attorney at

Jackson Lewis—the law firm that represents MACL—after visiting Jackson Lewis’s website and

reading that attorney’s biography page. She now argues her unsolicited email to that attorney

made her a prospective client and created a conflict of interest “so great” that no attorney at

Jackson Lewis could undertake representation of MACL in this matter. Disqualification of

counsel is a drastic remedy, and unnecessary in this case. First, Mihuti’s email did not create a

prospective client-attorney relationship. Second, even if it did, Jackson Lewis acted reasonably

once aware of the issue and screened off the attorney at issue to avoid further exposure to the

allegedly significant information. Therefore, as more fully set forth below, Mihuti’s motion

[Filing No. 14] is denied.
    II.      Background

          This case began on March 13, 2019, when Mihuti filed a complaint against her former

employer, MACL, alleging she was the subject of racially motivated and non-native origin

hostile environment harassment by co-workers. [Filing No. 1, at ECF p. 2-3.] Mihuti claims that

she repeatedly reported the harassment to her employer, but MACL failed to conduct a

reasonable investigation or otherwise address her claims in a meaningful way, so she eventually

resigned. [Filing No. 1, At ECF p. 2-3.]

          Proceeding pro se, Mihuti contacted at least 30 attorneys and law firms seeking

representation in this matter. [Filing No. 22, at ECF p. 7.] One attorney Mihuti contacted

regarding representation was Michael W. Padgett, an attorney at Jackson Lewis. On March 5,

2019, Mihuti sent Padgett an email after visiting his biography page on Jackson Lewis’s website.

[Filing No. 14, at ECF p. 1-2.] Mihuti alleges that she provided Padgett with “significant

information subject to attorney-client confidence.” [Filing No. 14, at ECF p. 2.] Without sharing

the specifics of her communication, Mihuti contends that she provided Padgett with significantly

harmful information regarding the nature of her communications with MACL regarding the

hostile working conditions she faced, as well as her expected strategy in forthcoming litigation.

[Filing No. 22, at ECF p. 3.]

          On April 17, 2019, two Jackson Lewis attorneys entered their appearances on behalf of

MACL. [Filing Nos. 7 and 10.] Five months later1, on September 4, 2019, Mihuti filed her

motion to disqualify MACL’s counsel, alleging the entire law firm of Jackson Lewis has a

conflict of interest in this matter because of her unilateral communication with Padgett. [Filing


1
  MACL briefly argues in a footnote that Mihuti’s motion should be denied as untimely [Filing
No. 21, at ECF p. 3]. However, the Court need not address this argument since Mihuti’s motion
is denied for substantive reasons.

                                                  2
No. 14.] Mihuti reviewed MACL’s proposed Case Management Plan and associated

correspondence and concluded that “it is obvious that Jackson Lewis knowingly represents a

client adverse to a prospective client in the matter for which the prospective client contacted the

law firm and has used confidential and/or privileged information in the development of its

defense strategy.” [Filing No. 14, at ECF p.3.]

       MACL’s counsel contends that after receiving Mihuti’s September 4 motion to

disqualify, they immediately looked into Mihuti’s allegations. [Filing No. 21, at ECF p. 4.]

Padgett declared that he first learned about Mihuti’s motion on September 6, 2019, and initially

did not recognize her name or recall ever receiving any sort of communication from her. [Filing

No. 21-1, at ECF p. 2.] However, on September 13, 2019, he was able to retrieve her email, and

he alleges that it was only then that he recalled receiving it. [Filing No. 21-1, at ECF p. 2.]

Padgett claims he immediately stopped reading Mihuti’s email back in March once he realized

she was seeking representation as a potential plaintiff in an employment dispute, because

Jackson Lewis is a defense firm. [Filing No. 21-1, at ECF p. 3.] Padgett did not respond to

Mihuti’s email and alleges that he has not shared the email or its substance with anyone at any

time. [Filing No. 21-1, at ECF p. 3.]

       Nevertheless, on September 13, Jackson Lewis implemented an ethical screen. [Filing

No. 21, at ECF p. 4.] Under the ethical screen, Padgett “is prohibited from having any

involvement in, communication regarding, and/or access to any other information related to

[Jackson Lewis]’s representation of MACL in this matter. Moreover, [he] will not be

apportioned any part of the fee generated from [Jackson Lewis]’s work on this matter.” [Filing

No. 21, at ECF p. 4.] MACL’s counsel, Brian L. McDermott, sent Mihuti a letter dated

September 21, 2019, informing her that the ethical screen was imposed as an abundance of



                                                  3
caution after receiving her motion and as soon as the firm knew of the need for screening.

[Filing No. 21-4, at ECF p. 2-3.]

   III.      Discussion

          Mihuti’s motion for disqualification raises the ethical issues of conflict of interest and

confidentiality relating to a prospective client. “[T]he district court possesses broad discretion in

determining whether disqualification is required in a particular case[.]” Whiting Corp. v. White

Machinery Corp., 567 F.2d 713, 715 (7th Cir. 1977) (internal citation and quotation marks

omitted). “Disqualification of counsel is a drastic measure which courts should hesitate to

impose except when absolutely necessary.” Childress v. Trans Union, LLC, No. 1:12-cv-184,

2012 WL 6728339, at *4 (S.D. Ind. Dec. 28, 2012) (internal citation and quotation marks

omitted). In Watkins v. Trans Union, LLC, 869 F.3d 514, 519 (7th Cir. 2017), the Seventh

Circuit explained:

          [G]ranting a motion for disqualification has immediate, severe, and often
          irreparable consequences for the party and disqualified attorney. Disqualifying a
          lawyer immediately deprives the losing party from the representation of his
          choice and disrupts the litigation. In sum, disqualification, as a prophylactic
          device for protecting the attorney-client relationship, is a drastic measure which
          courts should hesitate to impose except when absolutely necessary[.]

(Internal citations, quotation marks, and ellipses omitted). But the Seventh Circuit also warned:

          However, the duty of confidentiality represented in the Rules of Professional
          Conduct . . . is fundamental to the profession and the relationship between lawyer
          rand client. Courts have a duty to safeguard the privacy of the attorney-client
          relationship and in doing so to maintain public confidence in the legal profession
          and to protect the integrity of the judicial proceeding.

Id. (Internal citations and quotation marks omitted).

          The Southern District of Indiana has adopted the Indiana Rules of Professional Conduct

and the Seventh Circuit Standards of Professional Conduct as the standard of professional

conduct in this Court. See S. D. Ind. L.R. 83-5(e). Thus, this case is governed by the Indiana

                                                    4
Rules of Professional Conduct2—specifically, Ind. R. Prof. Cond. 1.18, which describes the

duties a lawyer owes to a prospective client.

       Ind. R. Prof. Cond. 1.18 states:

       (a)     A person who discusses with a lawyer the possibility of forming a client-
       lawyer relationship with respect to the matter is a prospective client.
       (b)     Even when no client-lawyer relationship ensues, a lawyer who has had
       discussions with a prospective client shall not use or reveal information learned in
       the consultation, except as Rule 1.9 would permit with respect to information of a
       former client.
       (c)     A lawyer subject to paragraph (b) shall not represent a client with interests
       materially adverse to those of a prospective client in the same or a substantially
       related matter if the lawyer received information from the prospective client that
       could be significantly harmful to that person in the matter, except as provided in
       paragraph (d). If a lawyer is disqualified from representation under this
       paragraph, no lawyer in a firm with which that lawyer is associated may
       knowingly undertake or continue representation in such a matter, except as
       provided in paragraph (d).
       (d)     When a lawyer has received disqualifying information as defined in
       paragraph (c), representation is permissible if:
           (1) both the affected client and the prospective client have given informed
               consent, confirmed in writing, or:
           (2) the lawyer who received the information took reasonable measures to
               avoid exposure to more disqualifying information than was reasonably
               necessary to determine whether to represent the prospective client; and
               (i)     the disqualified lawyer is timely screened from any participation in
                       the matter and is apportioned no part of the fee therefrom; and
               (ii)    written notice is promptly given to the prospective client.




2
 Mihuti’s motion to disqualify counsel cites to Rule 1.18 of the ABA’s Model Rules of
Professional Conduct. [Filing No. 14, at ECF p. 1.] But Indiana has not adopted the latest
version of the ABA model rule—which was amended in 2012—or the comments pertaining to it.
Compare ABA Mod. R. 1-18 (2019) with Ind. R. Prof. Cond. 1.18 (2019). Thus, the Court’s
analysis focuses only on the applicable version of the rule. Mihuti’s claim, for instance, that
“[t]here are no warnings or cautionary statements on Mr. Padgett’s web page that advise
employees searching for representation to refrain from contacting the law firm” [Filing No. 14, at
ECF p. 2] is largely irrelevant under the Indiana Rules of Professional Conduct, which do not
adopt this warning language. However, Mihuti raises new arguments and cites to Ind. R. Prof.
Cond. 1.18 in her reply brief [Filing No. 22]. For these reasons, the Court grants MACL’s
motion for leave to file sur-reply [Filing No. 23].

                                                 5
       A. Mihuti’s unilateral communication did not create an attorney-client
          relationship.

       First, the Court turns to whether Mihuti had an attorney-client relationship with Padgett.

Mihuti contends that she should be treated as a prospective client of a Jackson Lewis attorney,

and thus, MACL’s counsel violated Rule 1.18. [Filing No. 22, at ECF p. 1.] MACL counters

that Mihuti was not a prospective client of Padgett or anyone at Jackson Lewis because her

unilateral communication—in this case, one email—to Padgett does not constitute a “discussion”

within the meaning of Ind. R. Prof. Cond. 1.18. [Filing No. 21, at ECF p. 8-9.] The phrasing of

Rule 1.18 implies a “discussion,” not just one-sided conversation. See, e.g., ABA Comm’n on

Ethics & Prof’l Responsibility, Formal Op. 10-457 (2010) (“To ‘discuss,’ meaning to talk about,

generally contemplates a two-way communication, which must begin with an initial

communication.”). Additionally, Comment 2 to Ind. R. Prof. Cond. 1.18 notes: “Not all persons

who communicate information to a lawyer are entitled to protection under this Rule. A person

who communicates information unilaterally to a lawyer, without any reasonable expectation that

the lawyer is willing to discuss the possibility of forming a client-lawyer relationship, is not a

‘prospective client’ within the meaning of paragraph (a).”

       Mihuti acknowledges that she unilaterally communicated information to Padgett. [Filing

No. 14, at ECF p. 2.] The question, therefore, is whether Mihuti had a reasonable expectation

that Padgett was willing to discuss the possibility of forming a client-lawyer relationship at the

time of that initial communication. Mihuti’s argument centers on the idea that she had a

reasonable expectation because Jackson Lewis’s website invited potential clients to contact the

attorneys directly. [Filing No. 14, at ECF p. 2; Filing No. 22, at ECF p. 1.] MACL, however,

argues that under Indiana law, Mihuti had no reasonable expectation that Padgett was willing to

discuss possibly forming a client-lawyer relationship with her. [Filing No. 21, at ECF p. 9.]

                                                  6
       MACL cites to a 2010 formal opinion of the ABA’s Standing Committee on Ethics and

Professional Responsibility. See Formal Op. 10-457.3 The ABA’s opinion specifically

addressed the issue of unilateral communication through a law firm’s website. The ABA found:

“Lawyers have a similar ability on their websites to control features and content so as to invite,

encourage, limit, or discourage the flow of information to and from website visitors.” Id. at 4.

The ABA opined that while a particular website might “specifically encourage” a visitor to

submit personal information and begin a discussion about representation, another website might

“describe the work of the law firm and each of its lawyers, list only contact information such as a

telephone number, e-mail or street address, or provide a website e-mail link to a lawyer. “ Id.

The ABA concluded that providing this sort of information on a website, alone, “does not create

a reasonable expectation that the lawyer is willing to discuss a specific client-lawyer

relationship.” Id.

       Here, Mihuti argues that Jackson Lewis’s website specifically encouraged her to submit

personal information. But Mihuti later contradicts her own argument. Mihuti’s reply references

the “Contact Us” page on the Jackson Lewis website to support her argument that the website

invites potential clients to contact attorneys directly in hopes of forming a client-lawyer

relationship. [Filing No. 22, at ECF p.1.] But in her response to MACL’s motion for leave to

file sur-reply, she indicates that she never visited that page and instead simply emailed Padgett

after visiting his biography page on Jackson Lewis’s website. [Filing No. 24, at ECF p. 2.]

Either way, her arguments fail. On the “Contact Us” page, there is an obvious disclaimer, which

is evident in the attachment Mihuti provided with her reply. [Filing No. 22-2, at ECF p. 5.] The



3
  This ABA formal opinion was written and released prior to the 2012 amendments to ABA
Model Rule 1.18. Thus, in 2010, the language used in ABA Model Rule 1.18 was identical to
the current language of Ind. R. Prof. Cond. 1.18.
                                                 7
disclaimer states: “Please note: Sending us an e-mail will not make you a client of the Firm. Do

not send confidential or sensitive information using this form.” [Filing No. 22-2, at ECF p. 5.]

And if Mihuti only visited Padgett’s biographical page on the website, it contains absolutely no

invitation to contact beyond just providing his phone number and email address. This does not

create a reasonable expectation that a lawyer is willing to discuss forming a client-lawyer

relationship. See Formal Op. 10-457 at 4.

       ABA Formal Opinion No. 10-457 further noted that a lawyer’s response to a unilateral

inquiry might indicate that the lawyer has agreed to discuss a possible client-lawyer relationship.

Id. But again, in this case, Padgett never responded to Mihuti’s communication. Thus, no

attorney-prospective client relationship existed. Mihuti unilaterally contacted an attorney at

Jackson Lewis regarding representation and has acknowledged that she never received any sort

of response from Padgett or anyone at the firm. [Filing No. 22, at ECF p. 8.] Her single,

unilateral communication was not enough to create an attorney-prospective client relationship in

this matter. The Court—and the ABA’s opinion—can fathom a scenario where a lawyer’s

website may invite communication in such a way that it creates a reasonable expectation that a

lawyer is willing to discuss the possibility of forming a client-lawyer relationship. However, this

is not such a scenario. Mihuti’s initial communication with Padgett was not enough to be

considered a “discussion” under Ind. R. Prof. Cond. 1.18. Therefore, she was not a prospective

client within the meaning of paragraph (a), and she is not entitled to protection under this rule.




                                                  8
       B. The information Mihuti allegedly shared with Padgett is not “significantly
          harmful” to her position in this case.

       In her reply, Mihuti alleges, without providing any specifics, that she provided Padgett

with significantly harmful information. Mihuti contends that the information she provided

“deals with the nature of communications between [Mihuti] and her former employer, MACL,

regarding the hostile conditions to which she was subjected, and her expected strategy in the

upcoming litigation.” [Filing No. 22, at ECF p. 3.] Mihuti describes this as “a critical element”

of her case because the communications in question demonstrate that MACL was made aware of

the allegedly hostile workplace conditions and failed to appropriately act on Mihuti’s allegations

of workplace harassment. [Filing No. 22, at ECF p. 3.]

       MACL points out, however, that this information was already described in Mihuti’s

complaint. [Filing No. 23-1., at ECF p. 7.] Mihuti alleged in her complaint that she was the

subject of racially motivated and non-native origin hostile environment harassment by co-

workers. [Filing No. 1, at ECF p. 2, 3.] Mihuti claimed that she repeatedly reported the

harassment to her employer, but MACL failed to reasonably investigate or address her claims in

a meaningful way. [Filing No. 1, at ECF p. 2, 3.] In addition, MACL argues that

communications that allegedly occurred between Mihuti and her former employer during the

course of her employment are either already in MACL’s in possession or would be shared with

MACL’s counsel during the course of this litigation. [Filing No. 23-1, at ECF p. 7.]

       Mihuti has not provided the Court with the actual email she sent Padgett because she

alleges she cannot do so without revealing the nature of the information itself or waiving any

remaining privilege. [Filing No. 22, at ECF p. 2.] Yet Plaintiff had the opportunity to at least

describe content to the Court in more detail without disclosing the information itself. She has

not done so. Instead, Mihuti asks the Court for permission to provide copies of her email to

                                                 9
Padgett for in camera review. [Filing No. 22, at ECF p. 3.] Such ex parte review is generally

disfavored unless necessary. See, e.g., Ayestas v. Davis, __ U.S. __, __, 138 S. Ct. 1080, 1091,

200 L. Ed. 2d 376 (2018) (“In our adversary system, ex parte motions are disfavored, but they

have their place.”). As noted above, the allegedly significantly harmful information Mihuti

shared with Padgett was either in Mihuti’s complaint or will likely be subject to disclosure

through discovery. Moreover, as discussed below, Jackson Lewis promptly implemented an

ethical screen of Padgett once the firm became aware of Mihuti’s allegations. Thus, in camera

review of the contents of Mihuti’s email would only serve to unnecessarily delay resolution of

this matter.

       Mihuti contends that MACL’s proposed Case Management Plan—specifically, paragraph

K—demonstrates that MACL “has been made aware of the electronic communications and likely

taken steps to purge them from their prior storage location(s).” [Filing No. 22, at ECF p. 3.]

MACL’s counsel proposed the CMP, emailed it to Mihuti, and invited her to make any necessary

changes. [Filing No. 21, at ECF p. 3.] Paragraph K of the CMP describes MACL’s proposal for

the parties’ exchange of electronically stored information (ESI). [Filing No. 21-3, at ECF 5-6.]

It contains common language that many CMPs use to describe discovery of ESI. Accordingly,

Mihuti has not suggested Padgett received anything specific that would rise to the level of

significantly harmful information not otherwise subject to disclosure in this matter.4




4
 Mihuti also alleges that MACL is intentionally destroying evidence. MACL’s counsel strongly
denies this accusation and notes that it “will continue to preserve evidence in this matter in
accordance with all applicable laws.” [Filing No. 23-1, at ECF p. 8.] The Court has no reason to
believe otherwise.
                                                10
       C. Even assuming, arguendo, that Mihuti shared significantly harmful information
          with Padgett, MACL timely screened Padgett from any further involvement.

       Finally, even if Mihuti provided Padgett with significantly harmful information, MACL

timely screened Padgett from any further involvement in this matter. Padgett’s declaration states

that he stopped reading Mihuti’s March 5 email as soon as he realized she was contacting him

about potential employment claims, and he did not share the email or disclose its substance with

any other Jackson Lewis attorney at any time. [Filing No. 21-1, at ECF p. 3.] MACL’s counsel

immediately investigated Mihuti’s allegations after receiving her motion to disqualify counsel

early September 2019. [Filing No. 21-1, at ECF p. 3.] Padgett learned about Mihuti’s motion on

September 6, 2019, and initially did not recognize her name or recall receiving any

communication from her. [Filing No. 21-1, at ECF p. 2.] However, on September 13, 2019, he

was able to retrieve her email. [Filing No. 21-1, at ECF p. 2.] That same day, September 13,

Jackson Lewis shielded Padgett from any involvement in this matter and prevented him from

receiving any part of the fee generated by it. [Filing No. 21-1, at ECF p. 3.] MACL’s counsel

used reasonable measures under the circumstances to prevent firm exposure to the information

Mihuti unilaterally sent to Padgett. And counsel promptly notified Mihuti of the steps taken.

[Filing No. 21-4, at ECF p. 2.] Thus, these facts do not rise to the level of necessitating

disqualification. MACL may continue to be represented by Jackson Lewis and its attorneys

other than Padgett.




                                                 11
    IV.      Conclusion

          Disqualification of counsel is a drastic measure, and unwarranted here. Mihuti sent

unsolicited, allegedly sensitive information to an attorney with no reasonable expectation that

said attorney was willing to discuss representation. Once MACL’s counsel was aware of the

situation, they acted swiftly and appropriately to remedy it. Therefore, Mihuti’s motion to

disqualify MACL’s counsel [Filing No. 14] is denied.5

      Date: 12/2/2019
                            _______________________________
                              Tim A. Baker
                              United States Magistrate Judge
                              Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email

LAYLA CHRISTINA MIHUTI
10801 Pineview Ct.
Louisville, KY 40299




5
 As previously noted, MACL’s motion for leave to file sur-reply [Filing No. 23] is granted and
Mihuti’s request for in camera review of her communication with Padgett is denied as moot
[Filing No. 24, at ECF p. 1.]
                                                 12
